Name: 90/609/EEC: Commission Decision of 20 November 1990 repealing Decision 90/512/EEC concerning certain protection measures relating to classical swine fever in Belgium
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  agricultural activity;  trade policy
 Date Published: 1990-11-21

 Avis juridique important|31990D060990/609/EEC: Commission Decision of 20 November 1990 repealing Decision 90/512/EEC concerning certain protection measures relating to classical swine fever in Belgium Official Journal L 321 , 21/11/1990 P. 0018 - 0018COMMISSION DECISION of 20 November 1990 repealing Decision 90/512/EEC concerning certain protection measures relating to classical swine fever in Belgium (90/609/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (2), and in particular Article 9 thereof, Whereas several outbreaks of classical swine fever have occurred in different parts of Belgium; Whereas, as a result of the epizootic of classical swine fever, the Commission adopted Decision 90/161/EEC (3), which was replaced by Decision 90/512/EEC of 16 October 1990 concerning certain protection measures relating to classical swine fever in Belgium (4); Whereas the epizootic has been controlled in the area described in Decision 90/512/EEC; whereas it is necessary to repeal the above Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 90/512/EEC is hereby repealed. Article 2 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 November 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 395, 30. 12. 1989, p. 13. (3) OJ No L 90, 5. 4. 1990, p. 26. (4) OJ No L 285, 17. 10. 1990, p. 33.